                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Ste. 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: donna.wittig @akerman.com
                                                             7   Attorneys for Bank of America, N.A.
                                                             8                                UNITED STATES DISTRICT COURT
                                                             9                                          DISTRICT OF NEVADA
                                                            10   BANK OF AMERICA, N.A.,                             Case No.: 3:16-cv-00714-MMD-WGC
                                                            11                 Plaintiff,
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            12   vs.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            13
                      LAS VEGAS, NEVADA 89134




                                                                 SILVER   TERRACE     II   LANDSCAPE                MOTION TO REMOVE ATTORNEY
                                                                 MAINTENANCE             ASSOCIATION;               FROM ELECTRONIC SERVICE LIST
AKERMAN LLP




                                                            14   RAVENSTAR      INVESTMENTS,      LLC;
                                                                 RONALD L. BRANDON; PHIL FRINK &
                                                            15   ASSOCIATES, INC.; GAYLE A. KERN, LTD.
                                                                 DBA KERN & ASSOCIATES, LTD,
                                                            16
                                                                               Defendants.
                                                            17

                                                            18   RAVENSTAR INVESTMENTS, LLC,
                                                            19                 Counterclaimant,
                                                            20   vs.
                                                            21   BANK OF AMERICA, N.A.,
                                                            22                 Counterdefendant
                                                            23

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                                                                1
                                                                 50303773;1
                                                             1            PLEASE TAKE NOTICE that Bank of America, N.A. provides notice that Rebekkah B.

                                                             2   Bodoff, Esq. is no longer associated with the law firm of Akerman LLP.

                                                             3            Akerman LLP continues to serve as counsel for Bank of America, N.A.            All future

                                                             4   correspondence, papers and future notices in this action should continue to be directed to Ariel E.

                                                             5   Stern, Esq. and Donna M. Wittig, Esq.

                                                             6            DATED September 27, 2019.

                                                             7                                              AKERMAN LLP

                                                             8                                              /s/ Donna M. Wittig
                                                                                                            ARIEL E. STERN, ESQ.
                                                             9
                                                                                                            Nevada Bar No. 8276
                                                            10                                              DONNA M. WITTIG, ESQ.
                                                                                                            Nevada Bar No. 11015
                                                            11                                              1635 Village Center Circle, Suite 200
                                                                                                            Las Vegas, NV 89134
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            12
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                            Attorneys for Bank of America, N.A.
                                                            13
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            14

                                                            15

                                                            16

                                                            17                                           COURT APPROVAL

                                                            18            IT IS SO ORDERED.

                                                            19            Date: September 30, 2019

                                                            20
                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                            21                                              Case No.: 3:16-cv-00714-MMD-WGC

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                 2
                                                                 50303773;1
